NOTICE OF ALLOWANCE
Status of Claims
This notice of allowance is in response to the appeal brief filed 11 October as well as the supplemental appeal brief filed 12 November 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2021 was considered by the examiner.

Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	The following is an examiner’s statement of reasons for allowance:
8.	The closest art of record, the combination of Murphy Jr, Blackhurst, Brown, and Harkey discloses as discussed in the action mailed 30 July 2021. After review of the arguments presented on pages 17-18 of the appeal brief filed 11 October 2021 specifically in regards to the previously issued 103 rejection, the examiner has determined the combination of Murphy Jr, Blackhurst, Brown, and Harkey fails to disclose at least “prior to an initiation of a payment transaction, receiving, by a receiver of the processing server, a user-selected allocation amount associated with the transaction account, the user- selected allocation amount corresponding to 
9.	Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
10.	Regarding subject matter eligibility, the claims recite the process of performing an economic transaction which is encompassed by the abstract idea of methods of organizing human activity.
11.	However, after consideration of the arguments presented in the appeal brief filed 11 October 2021, the examiner has determined that the recited additional elements place the recited abstract idea into practical application. Specifically, the ability for the invention to lock funds to be used in a transaction prior to initiation of said transaction provides a benefit to overall system efficiency by reducing the need to determine contingencies for faulty transaction in which funds are not available to fulfill said transaction.
12.	Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685